Citation Nr: 0739837	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  02-01 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral elbow 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran's DD Form 214 indicates that he had active duty 
service from May 1981 to May 1985, with three months of prior 
active duty service.  He also served in the Alabama Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In December 2002, the veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  

When this appeal was previously before the Board, in July 
2003, the issues on appeal consisted of entitlement to 
service connection for a psychiatric disorder and disorders 
of the lumbar spine, bilateral knee, and bilateral elbow.  
The Board remanded these issues to the RO for additional 
development.  In October 2006, the RO issued a rating 
decision granting service connection for bipolar disorder and 
degenerative changes of the lumbar spine.  This was a full 
grant of the benefit sought on appeal with respect to these 
issues.  As there is no jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level, those issues are not currently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


FINDINGS OF FACT

1.  The veteran's right tennis elbow had its onset many years 
after service and has not been medically linked to service.

2.  The medical evidence does not include a current diagnosis 
of a left elbow disorder.

3.  The medical evidence does not include a current diagnosis 
of a bilateral knee disorder.

CONCLUSIONS OF LAW

1.  A bilateral elbow disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, by letter dated in February 2005, the RO:  (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to his 
claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Moreover, since the veteran's claims for 
service connection are denied, no disability rating or 
effective date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

If there is any notice deficiency here, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect he understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

With respect to the duty to assist, the RO has secured the 
veteran's VA and private treatment records, he has testified 
at a Travel Board hearing, and his claims were remanded in 
July 2003.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

It is noted that the veteran's complete service medical 
records have not been located; thus, the duty to assist is 
heightened and includes the obligation to search for 
alternate medical records.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  The claims folder documents the RO's 
exhaustive attempts to secure service medical records without 
complete success.  The Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  Moreover, as 
noted in the discussion below, for the limited purpose of 
this decision, the Board has assumed that the veteran may, at 
some time during his service approximately 22 years ago, have 
injured his elbows and knees.  What the Board has rejected is 
the contention that any of these problems resulted in the 
veteran's current claimed disorders many after service.

It is further noted that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence 
demonstrates that the initial diagnosis of a right elbow 
disorder was approximately nine years after service, when his 
right elbow complaints were assessed as tennis elbow in 
November 1994, and there is no current diagnosis with respect 
to his left elbow and bilateral knee complaints.  Thus, a 
remand for an examination and/or opinion is not necessary to 
decide the claims on appeal.  See 38 C.F.R. § 3.159 (c)(4).  
As service and postservice medical records provide no basis 
to grant these claims, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court provides that, in disability compensation (service 
connection) claims, VA must afford a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) the 
evidence establishes that an event, injury, or disease 
occurred in service or establishes certain diseases 
manifested during an applicable presumptive period for which 
the claimant qualifies, and (3) there is an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.  

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

The veteran served on active duty from May 1981 to May 1985, 
with three months of prior active duty service and subsequent 
service in the Alabama Army National Guard.  He contends that 
service connection for a bilateral knee disorder and a 
bilateral elbow disorder is warranted because these disorders 
are the result of injury he sustained during his period of 
active duty service.  

The veteran's service medical records are not available for 
review.  Similarly, although the medical records from his 
National Guard service reflect complaints of a history of 
painful or "trick" shoulder or elbow in February 1986, 
December 1993, and January 1996, these records are silent 
with respect to clinical evidence of a disorder of either 
elbow or knee.  

It is noted that, although several unsuccessful attempts were 
made to secure the remainder of the veteran's service medical 
records, such records have not been obtained and are not 
available for review.  When service medical records are lost 
or missing, VA has a heightened obligation to satisfy the 
duty to assist.  Under such circumstances, the Court has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).

Notwithstanding the absence of the veteran's service medical 
records, for the limited purposes of this decision, the Board 
will assume that the veteran may, at some time during his 
service approximately 22 years ago, have injured his knees 
and elbows.

The veteran's initial claims for service connection for a 
bilateral knee disorder and a bilateral elbow disorder was 
received in August 2000, over 16 years after his period of 
active duty service, and the first post-service clinical 
evidence of a right elbow disorder is in November 1994, 
approximately nine years after his separation from service.  
Specifically, a November 1994 private medical report notes 
that the veteran complained of right elbow pain and the 
assessment was tennis elbow.  

In this regard, it is noted that the Court has indicated that 
the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].

With respect to the claims for service connection for a 
bilateral knee disorder and a left elbow disorder, it is 
noted that there is no clinical evidence of a diagnosis of a 
disorder of these extremities.  Specifically, although 
private treatment records reflect that the veteran reported a 
medical history of pains or swelling of joints as early as 
May 1985, he reported subsequent complaints of left and right 
elbow pain from 1993 to 1995, and he sought treatment for a 
laceration of the right knee cap in March 1996; there is no 
clinical evidence of an underlying diagnosis of a chronic 
bilateral knee or left elbow disorder with respect to these 
complaints of pain.  

In this regard, the Board emphasizes that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  In this case, a medical 
examiner has not diagnosed a disorder involving either knee 
or the left elbow, other than noting the veteran's subjective 
complaints of pain.  Thus, service connection for a bilateral 
knee and left elbow disorder must be denied because there is 
no clinical evidence of a current disability involving these 
extremities.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

The veteran may believe that his claimed disorders are 
service connected and that there is a causal relationship 
between his period of active duty service and these 
disorders.  However, there is no indication that the veteran 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for his 
statements to be considered competent evidence.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107.


ORDER

The appeal is denied as to both issues. 


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


